 1   Robert D. Shoecraft [California Bar No. 96217]   Patrick J. Mendes [California Bar No.
     Rachael Kelley [California Bar No. 292718        181274]
 2   rshoecraft@sbcivillaw.com                        David P. Ramirez. [California Bar No.
                                                      137994]
     rkelley@sbcivillaw.com                           Chandra A. Roam [Bar No. 323379]
 3   SHOECRAFT BURTON, LLP                            TYSON & MENDES LLP
 4   750 B. Street, Suite 2610                        5661 La Jolla Blvd.
     San Diego, CA 92101                              La Jolla, CA 92037
 5   Telephone (619) 794-2280                         Phone: (858) 459-4400
     Facsimile (619) 794-2278                         Fax: (858) 459-3864
 6
     ATTORNEYS FOR PLAINTIFFS                         ATTORNEYS FOR DEFENDANTS
 7

 8
                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                   EASTERN DIVISION

11   MCI COMMUNICATIONS SERVICES,
12   INC. and MCIMETRO ACCESS
     TRANSMISSION SERVICES CORP.,                      Case No. 5:19-cv-01294-DSF-KK
13
                       Plaintiffs,
14

15   vs.

16   SKANSKA-TAYLOR-SHEA, a joint                       [PROPOSED] STIPULATED
     venture; SKANSKA USA CIVIL WEST                    PROTECTIVE ORDER
17
     CALIFORNIA DISTRICT, INC.; J.F.
18   SHEA CONSTRUCTION, INC.; and
     TRAYLOR BROS, INC.,
19

20
                       Defendants.
21

22
     1.     A.     PURPOSES AND LIMITATIONS
23
            Discovery in this action is likely to involve production of confidential,
24
     proprietary, or private information for which special protection from public
25

26
     disclosure and from use for any purpose other than prosecuting this litigation may

27
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

28
     enter the following Stipulated Protective Order. The parties acknowledge that this
 1   Order does not confer blanket protections on all disclosures or responses to
 2   discovery and that the protection it affords from public disclosure and use extends
 3   only to the limited information or items that are entitled to confidential treatment
 4   under the applicable legal principles. The parties further acknowledge, as set forth
 5   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 6   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 7   procedures that must be followed and the standards that will be applied when a
 8   party seeks permission from the court to file material under seal.
 9

10         B.      GOOD CAUSE STATEMENT
11         Plaintiffs MCI Communications Services, Inc. and MCImetro Access
12   Transmission Services Corp. (collectively “MCI”) possess certain confidential and
13   proprietary information and/or documents relating to the subject matter of this
14   action which, in the course of discovery, MCI may need to disclose or produce to
15   Defendants.
16         This information and/or the documents containing this information concern
17   the direct and root causes of the damage to MCI’s underground telecommunications
18   cable and/or networks that gives rise to this action, the duration of the disruption to
19   MCI’s networks, the range and types of services affected, the scope and gravity of
20   the impact across all platforms and geographic areas, specific equipment failures,
21   the specific network elements impacted, remedial measures and/or best practices
22   applied, and/or an appraisal of the effectiveness of those best practices.
23         The Federal Communications Commission (the “FCC”) and the Department
24   of Homeland Security (the “DHS”) have concluded that such information could be
25   used by hostile parties to attack MCI’s telecommunications network that is a vital
26   part of the Nation’s critical information infrastructure and that the disclosure of
27   such information to the public could present an unacceptable risk of more effective
28

                                              -2-
 1   terrorist activity. See In the Matter of New Part 4 of the Commission’s Rules
 2   Concerning Disruptions to Communications, FCC 04-188, ET Docket No. 04-35,
 3   Report and Order and Further Notice of Proposed Rule Making (Released Aug. 19,
 4   2004) at ¶¶ 3,10-12, 40 (hereinafter the “FCC Order”) (relevant portions attached as
 5   Exhibit 1).
 6         In the course of discovery it may be also be necessary for MCI to disclose or
 7   produce to Defendants certain confidential or proprietary information, and/or
 8   documents containing confidential or proprietary information, regarding the
 9   identities of specific customers affected by the damage to the cable and the types of,
10   amounts of, and durations, those customers’ services were impacted.
11         The FCC has concluded that, given the highly competitive nature of the
12   telecommunications industry and the use MCI’s competitors could make of such
13   information, the disclosure of such information creates a presumptive likelihood of
14   substantial competitive harm. See FCC Order (Exhibit 1) at ¶¶ 42-45.
15         In light of these circumstances, MCI believes good cause exists for the entry
16   of the Protective Order to ensure that such information or documents are not
17   disclosed to third parties or used for any purpose other than this litigation.
18

19   2.    DEFINITIONS
20
           2.1     Action: this pending federal law suit.
21
           2.2     Challenging Party:      a Party or Non-Party that challenges the
22
     designation of information or items under this Order.
23
           2.3     “CONFIDENTIAL” Information or Items: information (regardless of
24
     how it is generated, stored or maintained) or tangible things that qualify for
25
     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
26
     the Good Cause Statement.
27

28

                                              -3-
 1          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 2   their support staff).
 3          2.5    Designating Party: a Party or Non-Party that designates information or
 4   items that it produces in disclosures or in responses to discovery as
 5
     “CONFIDENTIAL.”
 6
            2.6    Disclosure or Discovery Material: all items or information, regardless
 7
     of the medium or manner in which it is generated, stored, or maintained (including,
 8
     among other things, testimony, transcripts, and tangible things), that are produced
 9
     or generated in disclosures or responses to discovery in this matter.
10
            2.7    Expert: a person with specialized knowledge or experience in a matter
11

12
     pertinent to the litigation who has been retained by a Party or its counsel to serve as

13   an expert witness or as a consultant in this Action.

14          2.8    House Counsel: attorneys who are employees of a party to this Action.
15   House Counsel does not include Outside Counsel of Record or any other outside
16   counsel.
17          2.9    Non-Party: any natural person, partnership, corporation, association, or
18   other legal entity not named as a Party to this action.
19
            2.10 Outside Counsel of Record: attorneys who are not employees of a
20
     party to this Action but are retained to represent or advise a party to this Action and
21
     have appeared in this Action on behalf of that party or are affiliated with a law firm
22
     which has appeared on behalf of that party, and includes support staff.
23
            2.11 Party: any party to this Action, including all of its officers, directors,
24
     employees, consultants, retained experts, and Outside Counsel of Record (and their
25
     support staffs).
26

27          2.12 Producing Party: a Party or Non-Party that produces Disclosure or

28   Discovery Material in this Action.

                                              -4-
 1         2.13 Professional Vendors: persons or entities that provide litigation
 2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 4   and their employees and subcontractors.
 5
           2.14 Protected Material: any Disclosure or Discovery Material that is
 6
     designated as “CONFIDENTIAL.”
 7
           2.15 Receiving Party: a Party that receives Disclosure or Discovery
 8
     Material from a Producing Party.
 9

10
     3.    SCOPE
11

12
           The protections conferred by this Stipulation and Order cover not only

13   Protected Material (as defined above), but also (1) any information copied or

14   extracted from Protected Material; (2) all copies, excerpts, summaries, or
15   compilations of Protected Material; and (3) any testimony, conversations, or
16   presentations by Parties or their Counsel that might reveal Protected Material.
17         Any use of Protected Material at trial shall be governed by the orders of the
18   trial judge. This Order does not govern the use of Protected Material at trial.
19

20
     4.    DURATION
21
           Even after final disposition of this litigation, the confidentiality obligations
22
     imposed by this Order shall remain in effect until a Designating Party agrees
23
     otherwise in writing or a court order otherwise directs. Final disposition shall be
24
     deemed to be the later of (1) dismissal of all claims and defenses in this Action,
25
     with or without prejudice; and (2) final judgment herein after the completion and
26

27   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

28

                                             -5-
 1   including the time limits for filing any motions or applications for extension of time
 2   pursuant to applicable law.
 3

 4   5.    DESIGNATING PROTECTED MATERIAL
 5
           5.1    Exercise of Restraint and Care in Designating Material for Protection.
 6
     Each Party or Non-Party that designates information or items for protection under
 7
     this Order must take care to limit any such designation to specific material that
 8
     qualifies under the appropriate standards. The Designating Party must designate for
 9
     protection only those parts of material, documents, items, or communications that
10
     qualify – so that other portions of the material documents, items, or
11

12
     communications for which protection is not warranted are not swept unjustifiably

13   within the ambit of this Order.

14         Mass, indiscriminate, or routinized designations are prohibited. Designations
15   that are shown to be clearly unjustified or that have been made for an improper
16   purpose (e.g., to unnecessarily encumber the case development process or to
17   impose unnecessary expenses and burdens on other parties) may expose the
18   Designating Party to sanctions.
19
           If it comes to a Designating Party’s attention that information or items that it
20
     designated for protection do not qualify for protection, that Designating Party must
21
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
22
           5.2    Manner and Timing of Designations. Except as otherwise provided in
23
     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24
     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25
     under this Order must be clearly so designated before the material is disclosed or
26

27   produced.

28

                                             -6-
 1         Designation in conformity with this Order requires:
 2            (a) for information in documentary form (e.g., paper or electronic
 3   documents, but excluding transcripts of depositions or other pretrial or trial
 4   proceedings), that the Producing Party affix at a minimum, the legend
 5
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 6
     contains protected material. If only a portion or portions of the material on a page
 7
     qualifies for protection, the Producing Party also must clearly identify the protected
 8
     portion(s) (e.g., by making appropriate markings in the margins).
 9
           A Party or Non-Party that makes original documents available for inspection
10
     need not designate them for protection until after the inspecting Party has indicated
11

12
     which documents it would like copied and produced. During the inspection and

13   before the designation, all of the material made available for inspection shall be

14   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
15   documents it wants copied and produced, the Producing Party must determine
16   which documents, or portions thereof, qualify for protection under this Order. Then,
17   before producing the specified documents, the Producing Party must affix the
18   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
19
     portion or portions of the material on a page qualifies for protection, the Producing
20
     Party also must clearly identify the protected portion(s) (e.g., by making
21
     appropriate markings in the margins).
22
              (b) for testimony given in depositions that the Designating Party identify
23
     the Disclosure or Discovery Material on the record, before the close of the
24
     deposition all protected testimony.
25
              (c) for information produced in some form other than documentary and
26

27   for any other tangible items, that the Producing Party affix in a prominent place on

28   the exterior of the container or containers in which the information is stored the

                                             -7-
 1   legend “CONFIDENTIAL.” If only a portion or portions of the information
 2   warrants protection, the Producing Party, to the extent practicable, shall identify the
 3   protected portion(s).
 4         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5
     failure to designate qualified information or items does not, standing alone, waive
 6
     the Designating Party’s right to secure protection under this Order for such
 7
     material. Upon timely correction of a designation, the Receiving Party must make
 8
     reasonable efforts to assure that the material is treated in accordance with the
 9
     provisions of this Order.
10

11

12
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

13         6.1    Timing of Challenges. Any Party or Non-Party may challenge a

14   designation of confidentiality at any time that is consistent with the Court’s
15   Scheduling Order.
16         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
17   resolution process under Local Rule 37.1 et seq.
18         6.3    The burden of persuasion in any such challenge proceeding shall be on
19
     the Designating Party. Frivolous challenges, and those made for an improper
20
     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
21
     parties) may expose the Challenging Party to sanctions. Unless the Designating
22
     Party has waived or withdrawn the confidentiality designation, all parties shall
23
     continue to afford the material in question the level of protection to which it is
24
     entitled under the Producing Party’s designation until the Court rules on the
25
     challenge.
26

27

28

                                             -8-
 1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this
 4   Action only for prosecuting, defending, or attempting to settle this Action. Such
 5
     Protected Material may be disclosed only to the categories of persons and under the
 6
     conditions described in this Order. When the Action has been terminated, a
 7
     Receiving Party must comply with the provisions of section 13 below (FINAL
 8
     DISPOSITION).
 9
           Protected Material must be stored and maintained by a Receiving Party at a
10
     location and in a secure manner that ensures that access is limited to the persons
11

12
     authorized under this Order.

13         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless

14   otherwise ordered by the court or permitted in writing by the Designating Party, a
15   Receiving      Party    may    disclose    any     information   or   item   designated
16   “CONFIDENTIAL” only to:
17               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
18   well as employees of said Outside Counsel of Record to whom it is reasonably
19
     necessary to disclose the information for this Action;
20
                 (b) the officers, directors, and employees (including House Counsel) of
21
     the Receiving Party to whom disclosure is reasonably necessary for this Action;
22
                 (c) Experts (as defined in this Order) of the Receiving Party to whom
23
     disclosure is reasonably necessary for this Action and who have signed the
24
     “Acknowledgment and Agreement to Be Bound” (Exhibit 2);
25
                 (d) the court and its personnel;
26

27               (e) court reporters and their staff;

28

                                               -9-
 1               (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit 2);
 4               (g) the author or recipient of a document containing the information or a
 5
     custodian or other person who otherwise possessed or knew the information;
 6
                 (h) during their depositions, witnesses, and attorneys for witnesses, in
 7
     the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 8
     party requests that the witness sign the form attached as Exhibit 2 hereto; and (2)
 9
     they will not be permitted to keep any confidential information unless they sign the
10
     “Acknowledgment and Agreement to Be Bound” (Exhibit 2), unless otherwise
11

12
     agreed by the Designating Party or ordered by the court. Pages of transcribed

13   deposition testimony or exhibits to depositions that reveal Protected Material may

14   be separately bound by the court reporter and may not be disclosed to anyone
15   except as permitted under this Stipulated Protective Order; and
16               (i) any mediator or settlement officer, and their supporting personnel,
17   mutually agreed upon by any of the parties engaged in settlement discussions.
18

19
     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
20
     IN OTHER LITIGATION
21
           If a Party is served with a subpoena or a court order issued in other litigation
22
     that compels disclosure of any information or items designated in this Action as
23
     “CONFIDENTIAL,” that Party must:
24
           (a)      promptly notify in writing the Designating Party. Such notification
25
     shall include a copy of the subpoena or court order;
26

27         (b)      promptly notify in writing the party who caused the subpoena or order

28   to issue in the other litigation that some or all of the material covered by the

                                             - 10 -
 1   subpoena or order is subject to this Protective Order. Such notification shall include
 2   a copy of this Stipulated Protective Order; and
 3         (c)    cooperate with respect to all reasonable procedures sought to be
 4   pursued by the Designating Party whose Protected Material may be affected.
 5
           If the Designating Party timely seeks a protective order, the Party served with
 6
     the subpoena or court order shall not produce any information designated in this
 7
     action as “CONFIDENTIAL” before a determination by the court from which the
 8
     subpoena or order issued, unless the Party has obtained the Designating Party’s
 9
     permission. The Designating Party shall bear the burden and expense of seeking
10
     protection in that court of its confidential material and nothing in these provisions
11

12
     should be construed as authorizing or encouraging a Receiving Party in this Action

13   to disobey a lawful directive from another court.

14

15   9.     NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16   PRODUCED IN THIS LITIGATION
17         (a)    The terms of this Order are applicable to information produced by a
18   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
19
     produced by Non-Parties in connection with this litigation is protected by the
20
     remedies and relief provided by this Order. Nothing in these provisions should be
21
     construed as prohibiting a Non-Party from seeking additional protections.
22
           (b)    In the event that a Party is required, by a valid discovery request, to
23
     produce a Non-Party’s confidential information in its possession, and the Party is
24
     subject to an agreement with the Non-Party not to produce the Non-Party’s
25
     confidential information, then the Party shall:
26

27

28

                                             - 11 -
 1                (1)   promptly notify in writing the Requesting Party and the Non-
 2   Party that some or all of the information requested is subject to a confidentiality
 3   agreement with a Non-Party;
 4                (2) promptly provide the Non-Party with a copy of the Stipulated
 5
     Protective Order in this Action, the relevant discovery request(s), and a reasonably
 6
     specific description of the information requested; and
 7
                  (3) make the information requested available for inspection by the
 8
     Non-Party, if requested.
 9
           (c)    If the Non-Party fails to seek a protective order from this court within
10
     14 days of receiving the notice and accompanying information, the Receiving Party
11

12
     may produce the Non-Party’s confidential information responsive to the discovery

13   request. If the Non-Party timely seeks a protective order, the Receiving Party shall

14   not produce any information in its possession or control that is subject to the
15   confidentiality agreement with the Non-Party before a determination by the court.
16   Absent a court order to the contrary, the Non-Party shall bear the burden and
17   expense of seeking protection in this court of its Protected Material.
18

19
     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
21
     Protected Material to any person or in any circumstance not authorized under this
22
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
23
     writing the Designating Party of the unauthorized disclosures, (b) use its best
24
     efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
25
     person or persons to whom unauthorized disclosures were made of all the terms of
26

27   this Order, and (d) request such person or persons to execute the “Acknowledgment

28   and Agreement to Be Bound” that is attached hereto as Exhibit 2.

                                             - 12 -
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2   PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other
 5
     protection, the obligations of the Receiving Parties are those set forth in Federal
 6
     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 7
     whatever procedure may be established in an e-discovery order that provides for
 8
     production without prior privilege review. Pursuant to Federal Rule of Evidence
 9
     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
10
     of a communication or information covered by the attorney-client privilege or work
11

12
     product protection, the parties may incorporate their agreement in the stipulated

13   protective order submitted to the court.

14

15   12.   MISCELLANEOUS
16         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
17   person to seek its modification by the Court in the future.
18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
19
     Protective Order no Party waives any right it otherwise would have to object to
20
     disclosing or producing any information or item on any ground not addressed in
21
     this Stipulated Protective Order. Similarly, no Party waives any right to object on
22
     any ground to use in evidence of any of the material covered by this Protective
23
     Order.
24
           12.3 Filing Protected Material. A Party that seeks to file under seal any
25
     Protected Material must comply with Civil Local Rule 79-5. Protected Material
26

27   may only be filed under seal pursuant to a court order authorizing the sealing of the

28   specific Protected Material at issue. If a Party's request to file Protected Material

                                             - 13 -
 1   under seal is denied by the court, then the Receiving Party may file the information
 2   in the public record unless otherwise instructed by the court.’
 3

 4   13.   FINAL DISPOSITION
 5
           After the final disposition of this Action, as defined in paragraph 4, within 60
 6
     days of a written request by the Designating Party, each Receiving Party must
 7
     return all Protected Material to the Producing Party or destroy such material. As
 8
     used in this subdivision, “all Protected Material” includes all copies, abstracts,
 9
     compilations, summaries, and any other format reproducing or capturing any of the
10
     Protected Material. Whether the Protected Material is returned or destroyed, the
11

12
     Receiving Party must submit a written certification to the Producing Party (and, if

13   not the same person or entity, to the Designating Party) by the 60 day deadline that

14   (1) identifies (by category, where appropriate) all the Protected Material that was
15   returned or destroyed and (2)affirms that the Receiving Party has not retained any
16   copies, abstracts, compilations, summaries or any other format reproducing or
17   capturing any of the Protected Material. Notwithstanding this provision, Counsel
18   are entitled to retain an archival copy of all pleadings, motion papers, trial,
19
     deposition, and hearing transcripts, legal memoranda, correspondence, deposition
20
     and trial exhibits, expert reports, attorney work product, and consultant and expert
21
     work product, even if such materials contain Protected Material. Any such archival
22
     copies that contain or constitute Protected Material remain subject to this Protective
23
     Order as set forth in Section 4 (DURATION).
24
           14.    Any violation of this Order may be punished by any and all
25
     appropriate measures including, without limitation, contempt proceedings and/or
26

27   monetary sanctions.

28

                                             - 14 -
 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3
                 i( /1 I /(q
     DA1ED _,__---fl-_,_,____,______ __
 4
 5
 6   Robert D. Sh er . California Bar No. 96217]
     Rachael Kelley [California Bar No. 292718
 7   rshoecraft,@s be ivi Ilaw. com
 8   rkellev@sbcivillaw.com
     SHOECRAFT BURTON, LLP
 9   750 B. Street, Suite 2610
10   San Diego, CA 92101
     Telephone (619) 794-2280
11   Facsimile (619) 794-2278
12
     Attorneys for Plaintiffs
13

14
15

16

17
18   Da id . Ramirez [Ca 1fornia B
     T     N &MENDES
19   5661 La Jolla Blvd.
20   San Diego, CA 92037
     Telephone: (858) 459-4400
21   Facsimile: (858) 459-3864
22
     Attorneys for Defendants
23

24

25

26
27
28

                                          - 15 -
 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2

 3           January 24, 2020
     DATED:________________________
 4

 5   _____________________________________
     HON. KENLY KIYA KATO
 6   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    - 16 -
                                 Exhibit 1
                              (FCC Order)
                                Applicab le Portions of
                       FCC 04-188, ET Docket No. 04-35
Report and Order and Further Notice of Proposed Rule Making
                                (Released Aug. 19, 2004)
                                  Federal Communicatio ns Commission                               FCC 04-188
------· •-"•'-• ·--·--- ------- ------- ------- -----
                                              Before the
                                  Federal Communicatio ns Commission
                                        Washington, D.C. 20554

In the Matter of                                       )
                                                       )
New Part 4 of the Commission's Rules                   )
Concerning Disruptions to Communication s              )        ET Docket No. 04-35
                                                       )



          REPORT AND ORDER and FURTHER NOTICE OF PROPOSED RULE MAKING



     Adopted: August 4, 2004                                       Released: August 19, 2004

COMMENT DATE:                           [60 days after publication in the Federal Register]
REPLY COMMENT DATE:                     [90 days after publication in the Federal Register]

By the Commission: Chairman Powell, Commissioner s Abernathy, Copps, Martin and Adelstein
                   issuing separate statements.

                                             Table of Contents

                                                                                      Paragraph No.
I.        Introduction and Executive Summary                                                1

                   Executive Summary                                                           2

II.       Extension of Mandatory Reporting Requirements for Communication s Providers          10

                   Background                                                                  10
                   Proposal                                                                    19
                   Comments                                                                   20
                   Discussion                                                                 32

III.      Consistent Reporting                                                                48

                   A. Common Metric                                                           48
                         Proposal                                                             48
                         Comments                                                             53
                         Discussion                                                           55

                   B. Simplified Reporting for Special Offices and Facilities
                                  and 911 Services                                            57

                           Proposal                                                           57
                           Comments                                                           60
                           Discussion                                                         64

                   C. Further Notice of Proposed Rule Making (Airports)                       67
                                    Federal Communications Commission                                   FCC 04-188


provide voice and/or paging communications. As proposed, we adopt a common metric that will apply
across all communications platforms in determining the general outage-reporting threshold criteria,5 we
will require electronic filing of all outage information through a "fill in the blank" template, and we will
move the outage-reporting rule from existing section 63. I 00 to new Part 4 of our rules. We have applied
the common metric as a basis for determining specific outage-reporting threshold criteria that account for
the unique technical aspects of each communications platform.

       3.        The overwhelming majority of the commenting parties, including the Department of
Homeland Security ("OHS"), have demonstrated that the outage reports will contain sensitive data, which
requires confidential treatment under the Freedom of Information Act ("FOIA"). This data, though useful
for the analysis of past and current outages in order to increase the reliability and security of
telecommunications networks in the future, could be used by hostile parties to attack those networks,
which are part of our Nation's critical information infrastructure. The disclosure of outage reporting
information to the public could present an unacceptable risk of more effective terrorist activity. We
therefore will treat the information that will be provided as confidential. This information will be
withheld from disclosure to the public in accordance with the Freedom of Information Act. This action is
the most significant revision to our original proposal that we have adopted in this Report and Order.

       4.        We have also adopted simplified criteria for reporting outages that potentially affect
911/E91 l and other special offices and facilities. Currently, only major airports are included within the
special office and facility outage-reporting criteria. We have expanded the coverage of the reporting
requirement to include more airports, specifically those that are listed as primary (PR), commercial
service (CM), and reliever (RL) airports in the FAA's National Plan of Integrated Airport Systems
(NPIAS) (as issued at least one calendar year prior to the outage). To better address unique
communications needs of airports, we have adopted a Further Notice of Proposed Rule Making. The
Further Notice requests comment on additional types of airport communications that should be subject to
service disruption reports and on whether reporting requirements should be extended to cover general
aviation airports. In response to concerns raised by commenting parties about possible ambiguity in our
proposed 91 I/E91 l outage-reporting threshold criteria, we have adopted the following revised criteria:

    (I) There is a loss of communications to PSAP(s) potentially affecting at least 900,000 user-minutes
        and: (a) the failure is neither at the PSAP(s) nor on the premises of the PSAP(s); (b) no reroute
        for all end users is available; and (c) the outage lasts 30 minutes or more; or

    (2) There is a loss of 911 call processing capabilities in one or more E9 l l tandems/selective routers
        for at least 30 minutes duration; or

    (3) One or more end-office or MSC switches or host/remote clusters is isolated from 911 service for
        at least 30 minutes and potentiaUy affects at least 900,000 user-minutes; or

    (4) There is a loss of ANI/ALI and/or a failure of location determination equipment, including Phase
        II equipment, for at least 30 minutes and potentially affecting at least 900,000 user-minutes
        (provided that the ANI/ALI or the necessary location determination equipment was then currently


5 The common metric is the number of "user-minutes" potentially affected by an outage and is defined as the
mathematical result of multiplying the outage's duration expressed in minutes and the number of users potentially
affected by the outage. For example, a 30-minute outage that potentially affects 30,000 end users also potentially
affects 900,000 user-minutes (30 minutes X 30,000 users= 900,000 user-minutes). The general threshold criteria
are that an outage must be reported to the Commission if(a) its duration is at least 30 minutes; and (b) it potentially
affects at least 900,000 user-minutes.

                                                          5
                                   Federal Communications Commission                                 FCC 04-188


       8.         Regarding major infrastructure failures, we have adopted our original proposal to require
the reporting of all outages of at least 30 minutes duration that potentially affect at least 1,350 DS3
minutes. We observe that a DS3 is a communications highway that has been put in place to carry traffic
in a digital format. That traffic can range, for example, from simple alarm and control circuits, to voice
circuits, to radio and television programs, to circuits carrying ATM or credit card transactions, to FAA
flight control circuits, to Department of Defense circuits, to circuits transferring billions of dollars from
one Federal Reserve Bank to another, and to circuits critical to the operation of the stock and bond
markets. Our concern is with the unavailability of significant portions of the communication highway
regardless of how lightly or heavily those portions may be loaded at any particular time. 8 In addition, we
have adopted our proposal to require SS7 providers to report significant outages because of the central
importance of SS7 in much of the Nation's critical telecommunications infrastructure.

      9.        Finally, we have modified our illustrative electronic filing process. We will provide a
method for date and time stamping all report submissions, which also will be assigned a unique identifier
or control number, and will provide other user-friendly features. We are currently investigating the
proper level of security for the electronic system, which may include use of digital signatures and
encryption.

        II. Extension of Mandatory Reporting Requirements for Communications Providers

        10.      Background. The terrorist acts of September 11, 2001 starkly illustrate the need for
reliable communications during times of crisis. First responders and medical personnel were notified by
pagers, cellular telephones, wireline telephones, and the Internet of the tragic events that had occurred,
and were occurring, and the immediate need for their services. When these services failed or were
overwhelmed, first responders sometimes found themselves falling back on old fashioned "messenger"
tactics. Long distance communications, including satellite communications, were used to initiate the
movement of equipment and personnel into the affected areas for restoration purposes and to coordinate
their work. All levels of government (municipal, county, state, and Federal) coordinated their restoration
and Homeland Defense efforts through wireless and wireline phones, public data networks (including
dial-up telephone, wireless, and cable modem access to the Internet),9 and pagers. In this context, the
need for immediate, secure, and reliable communications services is obvious.

       11.      Somewhat less obvious is the extent to which our Nation has become completely
dependent on communications services that are now essential to the operation of virtually all government,
business, and critical infrastructures throughout the United States as well as to our Nation's economy .10
One illustration should suffice, although many are available. Consider, for example, our financial
infrastructure which, in large measure, consists of computers, databases, and communications links. If
8 We are not asking carriers to determine the actual or potential impact of the outage on end users or on specific
services that the DS3 may serve.
9 We are using the phrase "public data network" to refer to a network that provides data communications for a fee to

one or more unaffiliated entities. We are not adopting reporting requirements for public data networks at this time.
We will, however, take this matter under advisement in light of the requests that were made by DHS, the City of
New York, the National League of Cities, the National Association of Telecommunications Officers and Advisors
and others. See DHS Comments at n.15; City of New York, the National League of Cities, and the National
Association of Telecommunications Officers and Advisors ("City of New York et al.") Joint Comments at ii-iii, 10-
11.
10 The Communications Act defines the United States to include Alaska, the District of Columbia, Hawaii, the forty-

eight contiguous Commonwealths and States, American Samoa, the Commonwealth of the Northern Mariana
Islands, the Commonwealth of Puerto Rico, Guam, Howland Island, and the U.S. Virgin Islands. See 47 U.S.C. §
153(51).

                                                        7
                                       Federal Communications Commission                               FCC 04-188


the communications links were severed, or severely degraded, ATM machines would not be able to
supply cash, credit card transactions would not "go through," banks would not be able to process financial
transactions (including checks), and the financial markets would become dysfunctional. 11 In a short time,
economic activity would grind to a halt and consumers' ability to purchase food, fuel or clothing would
be severely limited if not destroyed. This single example leads, ineluctably, to the conclusion that the
people of the United States must have secure communications that they can rely upon for their daily
needs, as well as during terrorist attacks, fires, natural disasters (such as hurricanes, earthquakes, and
tornadoes) and war. 12 Ensuring that the United States has reliable communications requires us to obtain
information about communications disruptions and their causes to prevent future disruptions that could
otherwise occur from similar causes, as well as to facilitate the use of alternative communications
facilities while the disrupted facilities are being restored.

        12.       The responsibilities of the Commission are stated in the Communications Act. 13 That Act
states that the Commission was created for the "purpose of regulating interstate and foreign commerce in
communication by wire and radio so as to make available, so far as possible, to all the people of the
United States ... a rapid, efficient, Nation-wide, and world-wide wire and radio communication service
with adequate facilities ... for the purpose of the national defense, [and] for the purpose of promoting
safety of life and property through the use of wire and radio communication. " 14 Section 4(o) of the Act
also states "[f]or the purpose of obtaining maximum effectiveness from the use of radio and wire
communications in connection with safety of life and property," the Commission "shall investigate and
study all phases of the problem and the best methods of obtaining the cooperation and coordination of
these systems. " 15 And, to assist the Congress in performing its normal oversight responsibilities, the Act
requires the "Commission [to] make an annual report to Congress .... [which] shall contain: (1) such
information and data collected by the Commission as may be considered of value in the determination of
questions connected with the regulation of interstate and foreign wire and radio communication and radio
transmission of energy; ... and (4) specific recommendations to Congress as to additional legislation
which the Commission deems necessary or desirable .... " 16 Thus, the Communications Act authorizes
the Commission to collect information it needs to perform its duties, and wireline service disruption
reporting has assisted us in that effort. In the case of wireline carriers, outage reports have triggered
investigations and, where sufficient cause for concern existed, we initiated corrective actions with those
carriers. Service disruption reports have also been used, on a continuing basis, to analyze wireline
vulnerabilities. This, in turn, has assisted the Network Reliability and Interoperability Council in
developing industry best practices and in making recommendations to the Chairman with regard to

11 For a very localized example of this, see "The Economic Effects of September 11," Economic Policy Review,
Federal Reserve Bank of New York, Vol. 18, No.2 (Nov. 2002), at 46 (On September 12, 2001, Government
Securities Corporation settlement fails were $440,000,000,000.00.).
12   See, e.g., DHS Comments at 6-7.
13 Communications Act of 1934, 48 Stat. 1064, as amended, 47 U.S.C. § 151 et seq. (hereinafter, "the Act" or "the

Communications Act").
14 Section 1 of the Act, 47 U.S.C. § 151 (emphasis supplied). All subsequent sections of the Act are to be read, and

construed, in light of the statements of purpose that are contained in Section l of the Act. U.S. v. Southwestern
Cable Co., 392 U.S. 157, 167-168, 172-173 (1968); see also Building Owners and Managers Assoc. Int'/. v. FCC,
254 F.3d 89, 94 (D.C. Cir. 2001) and Sections 4(i)-G) and 403 of the Act, 47 U.S.C. §§ 154(i)-(j), 403 (additional
authority to acquire information needed to perform the Commission's responsibilities).
15   Section 4(o) of the Act, 47 U.S.C. § 154(0) (emphasis supplied).
16 Section 4(k) of the Act, 47 U.S.C. § 154(k). More generally, Section 4(i) of the Act, 47 U.S.C. § 154(i), provides

that the "Commission may perform any and all acts ... and issue such orders, not inconsistent with this Act, as may
be necessary in the execution of its functions."


                                                            8
                                     Federal Communications Commission                                    FCC 04-188


proposed mandatory reporting requirements. 121 There simply is no persuasive evidence in the record that,
as this Commission and OHS require, all covered communications providers would voluntarily file
accurate and complete outage reports for the foreseeable future or that mandatory reporting is not
essential to the development, refinement, and validation of best practices. 122

      40.       Finally, we agree with OHS and the overwhelming majority of commenting parties that
the outage reporting data we seek to collect will contain data that, though useful for the analysis of past
and current outages in order to increase the reliability and security of telecommunications networks in the

121 We note that many of the assertions by ILORI's proponents are factually incorrect. The Commission has never
been invited to participate in !LORI (in fact, a Commission staff member who recently sought to attend an ILORI
meeting was asked to leave that meeting). The Commission has no access to information filed through ILORI. In
addition, as stated above, the record is unclear as to how many service providers fully participate in ILORI and, of
those, how many have been filing outage information that is accurate and complete. See supra ,r,r 34-35 & nn. 75,
1 JO, 113. Finally, we have observed that, as of August 3, 2004, the ATIS/ NRSC website made no reference to
ILORI, and the minutes of the March JO and June 10, 2004 meetings of the NRSC make no reference to !LORI.
122 A number of commenting parties state that we overestimated the importance of mandatory outage reporting in

facilitating the collaborative industry self-improvement efforts in the area of network reliability. Some of these
parties assert that only 5% of the existing best practices can be attributed to information obtained as a result of the
Commission's outage reporting regime. The basis for this 5% assertion is not explained by any of these parties, nor
is the method of its calculation explained. It is, at best, a misleading figure that seriously underestimates the value
of our mandatorily required outage reports in the development, and subsequent validation, of best practices. Of the
777 Best Practices, only 261 Best Practices address network reliability, which is the primary focus of outage data
collection. The original 175 Best Practices from the first Network Reliability Council were based on industry
outage/failure data including FCC required outage data (see Network Reliability: A Report to the Nations, Signaling
Network Systems Technical Paper, at 2(NRC, June 1993).
Subsequent analyses of mandatory outage data showed an alarming increase in the number of outages in several
areas. As a consequence, teams of telecommunications industry experts were formed to address those trends. One
team addressed facility cable cuts/failures, with the result that 29 new Best Practices were added to the then-existing
26 Best Practices aimed at reducing the number of facility cable cuts/failures. A second team was formed to address
the marked increase in FCC outages with a procedural cause, and after analyzing FCC outage data, the team
developed 26 new Best Practices. A third team used FCC outage report data to study outages caused by timing
problems. In this respect, thirty three percent of SS7 outages were then due to timing problems. This team
developed three new Best Practices along with many other recommendations.
By contrast, the efforts and results that have resulted from the voluntary outage reporting initiatives have been
underwhelming. The City of New York et. al. and this Commission are not aware of a single new or modified Best
Practice that has resulted from voluntary outage report trials for wireless communications conducted pursuant to
NRIC V or NRIC VI. Contrary to the claim by Cingular and Verizon Wireless that many best practices are only
applicable to wireless carriers, there are no best practices applicable exclusively to wireless carriers. Of the 729 best
practices applicable to wireless, 723 of them were developed originally for, and currently are applicable to, wireline
communications, and all six of the remaining Best Practices are also applicable to satellite and to cable. On the
other hand, mandatory outage reports have been useful over the years in helping to identify which Best Practices are
the most important for preventing future outages from similar causes. Each quarterly report of the Network
Reliability Steering Committee (NRSC) reiterates that one ofNRSC's missions is to analyze network outage data in
order to "make recommendations aimed at improving network reliability." See, e.g., Network Reliability Steering
Committee, 1st Quarter Report 2004, at 2. Notably, the first paragraph of the Executive Summary for this report
states, "The Network Reliability Steering Committee (NRSC), under the auspices of the Alliance for
Telecommunications Industry Solutions, was formed to monitor network reliability utilizing major outage reports
filed with the Federal Communications Commission (FCC) per Docket 91-273. The Committee's mission is to
analyze network outage data reported by companies, identify trends, make recommendations aimed at improving
network reliability .... " In summary, we find, despite the contrary assertions of several commenting parties, that
substantially more than 5% of the existing Best Practices were developed or improved based, at least in part, on data
acquired through our existing mandatory outage reporting regime.


                                                          23
                                      Federal Communications Commission                                 FCC 04-188


future, could be used by hostile parties to attack those networks, which are part of our Nation's critical
information infrastructure. OHS states that the following information should be protected: "direct and
root cause(s); duration of the disruption; the range and types of services affected; the scope and gravity of
the impact across all platforms and geographic area; specific equipment failures; the specific network
element(s) impacted; remedial measures and/or best practices applied; and an appraisal of the
effectiveness of best practices. " 123

        41.        Although some commenting parties have suggested that information in outage reports can
only be protected from public disclosure if it is "voluntarily" submitted to OHS directly, pursuant to
statutory provisions concerning the "protection of voluntarily shared critical infrastructure
information," 124 this assertion is not correct. The Critical Infrastructure Information Act of 2002 on which
those commenting parties rely, states specifically that "(n]othing in this section shall be construed to limit
or otherwise affect the ability ofa State, local, or Federal Government entity, agency, or authority, or any
third party, under applicable law to obtain critical infrastructure information in a manner not covered by
[the 'voluntary submission' subsection] of this section . . ." 125 In addition, before voluntarily submitted
information is entitled to protection, the OHS must first review it and make an affirmative determination
as to whether that information does, or does not, qualify as Critical Infrastructure Information ("CIII"). 126
It is quite possible that some outage information that may not be found to qualify as CII by the OHS will
nevertheless be needed by the Commission to fulfill its responsibilities under the Communications Act.
Finally, Homeland Security Presidential Directive 7 ("HSPO 7"), upon which the commenting parties
also rely, states that federal agencies will appropriately protect sensitive information, "including handling
voluntarily provided information and information that would facilitate terrorist targeting of critical
infrastructure and key resources .... 127 In this regard, we stress that while HSPO-7 includes voluntarily
submitted information, it does not exclude mandatorily submitted information from protection.

       42. Likewise, the provisions of the Critical Infrastructure Act do not affect the applicability of
exemptions from the requirement of public disclosure in the Freedom of Information Act (FOIA),
including FOIA Exemption 4, 128 nor the provisions of the Trade Secrets Ad 29 that protect commercial
information submitted to the Commission. We recognize that the competitive landscape of the
communications industry has changed dramatically since we first began requiring these reports from
wireline carriers nearly 15 years ago. In addition, our decision here to require reports from wireless and

123 DHS Comments at 14. See also Letter for Eric T. Werner, Esq., Office of General Counsel, U.S. Department of

Homeland Security, to Jeffery M. Goldthorp, Chief, Network Technology Division, Federal Communications
Commission (Aug. 3, 2004)(identifying additional types of harm that could result from disclosure of these types of
information).
124   See 6 U.S.C. § 133(a).
125 6 U.S.C. § l33(c)("independently obtained information").      See also 6 U.S.C. § 133(d)("Treatment of voluntary
submittal of information") which states:: "[t]he voluntary submittal to the government of information or records that
are protected from disclosure by this subtitle shall not be construed to constitute compliance with any requirement to
submit such information to a Federal agency under any other provision oflaw.")
126 Procedures for Handling Critical Infrastructure Information; Interim Rule,. 69 Fed. Reg. 8074, published Feb.
20, 2004 (DHS), adopting interim rules to be codified at 6 C.F.R. §§ 29.1-29.9 (2004). See also AT&T Comments
at n.30; DHS Reply at 5 (DHS has authority to protect voluntarily submitted information under certain
circumstances).
127   HSPD 7, Part 10 (emphasis supplied).
128 5 U.S.C. § 552(b)(4)(agencies may withhold "trade secrets and commercial or financial information obtained

from a person [that is] privileged or confidential").
129   18   u.s.c. § 1905.
                                                         24
                                     Federal Communications Commission                             FCC 04-188


satellite carriers, as well as to require more extensive information in the reports, demands that we reassess
the potential competitive sensitivity of this information. The Commission also has an independent
obligation to consider whether disclosure of such commercially sensitive information is authorized under
provisions of our rules that permit disclosure only for persuasive reasons. 130

       43. In circumstances in which commercial information is required to be submitted to the
government, FOIA exemption 4 permits us to withhold such records where release would likely cause
substantial harm to the competitive position of the submitting party. 131 As a general matter, the harm
must flow from affirmative use of the information by competitors and not consist solely of injuries that
flow from customer disgruntlement or public embarrassment. 132 Reviewing courts have not yet addressed
whether more direct types of harm, such as threats to the security of communications facilities, fall within
the exemption, but a terrorist attack on a submitter's facilities clearly would result in direct commercial
and financial harm to the submitter's business operations.

       44. In any event, commenters in this proceeding point specifically to the likelihood of substantial
competitive harm from the disclosure of outage reports to competitors. Wireline carriers, for example,
state that information contained in the outage reports that they have filed already has been used by
competitors to wage marketing campaigns, 133 and the likelihood of competitive harm is implicit in the
comments of many others. We note that there is emerging intramodal and intermodal competition from
cable broadband service providers and other carriers. Moreover, future reports will likely contain more
detailed information about outages associated with specific switch manufacturers and operators that, if
available to other switch manufacturers, could be used to gain competitive advantage in the highly
competitive market for switching equipment. 134 Representatives of the satellite industry likewise point to
the competitive sensitivity of the information that will be submitted for fixed satellite and mobile satellite
operators. 135 Similarly, representatives of the wireless industry emphasize the highly competitive nature
of the wireless industry and the importance of service outages on customer satisfaction. Competitors
                                                                                               136

presumably would have ample incentives to utilize outage information     to compete   for wireless   customers.
Indeed, even the joint comments of the City of New York, the National        League  of  Cities,   and NA TOA
emphasize that the incentives for the voluntary submission of this data         are greatly   affected   by the
"possible adverse marketplace reaction, stemming from making known          to the public  the  true  scope and
                                            137
frequency of its own service disruptions. "




130 See Examination of Current Policy Concerning the Treatment of Confidential Information Submitted to the
Commission, 13 FCC Red 24816, 24827-28 (1998), recon. den., 14 FCC Red 20128 (1999).
131 See Critical Mass Energy Project v. NRC, 975 F.2d 871, 880 (D.C. Cir. 1992) (en bane); National Parks & Cons.

Ass'n v. Morton, 498 F.2d 765 (D.C. Cir. 1974).
132 See, e.g., CNA Fin. Corp. v. Donovan, 830 F.2d 1132, 1152, 1154 & n.158 (D.C. Cir. 1987); Public Citizen

Health Research Group v. FDA, 704 F.2d 1280, 1291 n.30 (D.C. Cir. 1983); Gen. Elec. Co. v. NRC, 750 F.2d 1394,
1402 (7th Cir. 1984); Center to Prevent Handgun Violence v. United States Dep't of the Treasury. 981 F. Supp. 20,
23 (D.D.C. 1997).
133 BellSouth Comments at 27; SBC Comments at 22; SBC Reply Comments at 6.

134   Lucent Comments at 3.
135   PanAmSat and /SES Americom Joint Comments at 7; GlobalStar Comments at 7; Inmarsat Reply Comments at
2.
136Cingular Comments at 11-12; Dobson Communication Corporation Reply Comments at 7; Verizon Wireless
Reply Comments at 4.
137   City of New York et al, Joint Comments at 11.

                                                       25
                                    Federal Communications Commission                                    FCC 04-188


       45. Given the competitive nature of many segments of the communications industry and the
importance that outage information may have on the selection of a service provider or manufacturer, we
conclude that there is a presumptive likelihood of substantial competitive harm from disclosure of
information in outage reports. In addition, under FOIA Exemption 4 we are also obliged to consider any
adverse impact that disclosure might have on government programs, including the impact on the
Commission's ability to implement its statutory responsibility under section 1 of the Act 138 to ensure that
communications services are adequate to protect "the national defense" and promote "safety of life and
property." 139 The record in this proceeding, including the comments of the Department of Homeland
Security, demonstrate that the national defense and public safety goals that we seek to achieve by
requiring these outage reports would be seriously undermined if we were to permit these reports to fall
into the hands of terrorists who seek to cripple the nation's communications infrastructure. In addition,
release of this information could also make regulated entities less forthright in the information submitted
to the Commission at a time when it is especially critical that we obtain full and accurate information in
order to prevent harm to the communications infrastructure. Accordingly, the potential consumer benefits
that we pointed to over a decade ago as a public interest factor weighing against routine treatment of
outage reports as confidential information, are now substantially outweighed by the potential harm to the
public and national defense that might result from disclosure. 140 Accordingly, and although decisions
with respect to specific records and the specific basis for withholding them must be made in the context of
considering the facts underlying any individual Freedom of Information Act requests, including
consideration of the specific types of competitive injury that submitters point to in those cases, we will
amend our rules to provide that outage reports are presumptively protected from public disclosure under
the FOIA.

       46.       In sum, based on the record before us, we find no persuasive evidence that a voluntary
program would be workable. We therefore adopt our proposal to extend mandatory outage reporting to
non-wireline communications providers, and we will treat information in all outage reports as confidential
information that is exempt from routine public disclosure under FOIA. 141 We note, however, that the
analytical substance of these reports is essential to the development and validation of best practices. As a
consequence, we will also use information from those reports in analyses that will enable us to provide
guidance to the Network Reliability and Interoperability Council, the Network Reliability Steering
Committee and other organizations. We will do so, however, in a way that does not provide sensitive
information to those who might use it for hostile, or competitive, purposes. 142


138   47 u.s.c. § 151.
139 See, e.g., Critical Mass, 975 F.2d at 879 (recognizing third, program impairment prong of Exemption 4); 9 to 5

Org. for Women Workers v. Bd. Of Governors of the Fed. Reserve Sys., 721 F.2d 1, 10 (1st Cir. 1983); Pub. Citizen
Health Research Group v. NIH, 209 F. Supp. 2d 37, 42-43 (D.D.C. 2002) (alternative holding); Allnet Comm. Srvs.
V. FCC, 800 F. Supp. 984,990 (D.D.C. 1992).
140 Amendment Of Part 63 Of The Commission's Rules To Provide For Notification By Common Carriers Of

Service Disruptions, CC Docket No. 91-273, supra note 3, 7 FCC Red 2010 at ,r,r 31-32 (1992). It is no longer the
case that "[ c]oncems of ... aiding saboteurs resulting from disclosure are not supported." Id. at ,r3 I.
141 See Sections 0.457, 0.459 of the Commission's Rules, 47 C.F.R. §§ 0.457, 0.459.          DHS's perception in this
regard is co-incident with our own. See DHS Comments at 14 ("While this information is critical to identify and
mitigate vulnerabilities in the system, it can equally be employed by hostile actors to identify vulnerabilities for the
purpose of exploiting them.").
142 This may take the form, for example, of providing direct assistance to developers of Best Practices who address

sources of outage problems. This would be consistent with previous efforts by our staff who, by analyzing outage
reports, were able to provide detailed guidance to the Network Reliability Steering Committee and Network
Reliability and Interoperability Councils.

                                                          26
 1                                       EXHIBIT 2
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5
     that I have read in its entirety and understand the Stipulated Protective Order that
 6
     was issued by the United States District Court for the Central District of California
 7
     on [date] in the case of MCI COMMUNICATIONS SERVICES, INC., et al. v.
 8
     SKANSKA-TRAYLOR-SHEA A JOINT VENTURE, et al., Case No. 5:19-cv-
 9
     01294. I agree to comply with and to be bound by all the terms of this Stipulated
10
     Protective Order and I understand and acknowledge that failure to so comply could
11

12
     expose me to sanctions and punishment in the nature of contempt. I solemnly

13   promise that I will not disclose in any manner any information or item that is

14   subject to this Stipulated Protective Order to any person or entity except in strict
15   compliance with the provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for the purpose of enforcing the terms of this
18   Stipulated Protective Order, even if such enforcement proceedings occur after
19
     termination of this action. I hereby appoint __________________________ [print
20
     or type full name] of _______________________________________ [print or type
21
     full address and telephone number] as my California agent for service of process in
22
     connection with this action or any proceedings related to enforcement of this
23
     Stipulated Protective Order.
24
     Date: ______________________________________
25
     City and State where sworn and signed: _________________________________
26

27   Printed name: _______________________________

28   Signature: __________________________________
